11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Patti Gail
Ramsey
Appellant
Vs.                   No.
11-02-00101-CR B
Appeal from Dallas County
State of Texas
Appellee
 
Appellant
has filed in this court a motion to withdraw her notice of appeal.  The motion is signed by both appellant and
her attorney.  The motion is
granted.  TEX.R.APP.P. 42.2.
The
appeal is dismissed.
 
PER CURIAM
 
June 13, 2002
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.